Citation Nr: 0006745	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision which found there was no new 
and material evidence to reopen a claim for service 
connection for a psychiatric disorder.  In an October 1996 
decision, the Board denied the application to reopen the 
claim for service connection for a psychiatric disorder.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 1999 memorandum 
decision, the Court vacated and remanded that portion of the 
Board decision which denied the application to reopen the 
claim for service connection for a psychiatric disorder.  The 
case was subsequently returned to the Board, and in October 
1999 and February 2000 the veteran's attorney submitted 
additional evidence and argument.  

[The October 1996 Board decision also denied an application 
to reopen a claim for service connection for a back disorder.  
That determination was affirmed by the August 1999 Court 
decision, and the matter is no longer on appeal.]


REMAND

In its August 1999 decision, the Court noted that, with 
respect to the application to reopen the claim for service 
connection for a psychiatric disorder, the Board must comply 
with Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) (a court 
case which came after the October 1996 Board decision) which 
held that the "new and material evidence" definition, which 
is to be applied in applications to reopen a claim, is the 
definition found in VA regulation 38 C.F.R. § 3.156.  As the 
Board must remand the case to the RO for other reasons, as 
set forth below, the RO should readjudicate the issue, 
applying 38 C.F.R. § 3.156.  

After the Board decision, and again after the Court decision, 
the veteran's attorney submitted additional medical evidence 
(statements dated in December 1996 and October 1999 from a 
private psychologist).  [The Board notes that the first of 
these medical statements was considered in an April 1997 RO 
decision, but given that the veteran appealed the October 
1996 Board decision to the Court, and given the August 1999 
Court decision, the issue remains whether new and material 
evidence has been submitted, since a final May 1989 RO 
decision, to reopen a claim for service connection for a 
psychiatric disorder.]  The veteran did not waive initial RO 
consideration of the additional evidence, and thus the Board 
must remand the case to the RO for its initial consideration 
of the evidence and, if the benefit remains denied, inclusion 
of the evidence in a supplemental statement of the case.  
38 C.F.R. § 20.1304.  On remand, the veteran may also submit 
any other additional evidence and argument to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In view of the foregoing, the case is remanded to the RO for 
the following action:

The RO should readjudicate the issue of 
whether "new and material evidence" (as 
defined by 38 C.F.R. § 3.156) has been 
submitted, since a May 1989 RO decision, 
to reopen a claim for service connection 
for a psychiatric disorder.  All evidence 
of record should be considered, including 
that added to the file since the last 
supplemental statement of the case.  If 
the RO finds the claim has been reopened 
by new and material evidence, it should 
further adjudicate the claim in 
accordance with the three-prong test of 
Elkins v. West, 12 Vet. App. 209 (1999).  
See page 5 of the August 1999 Court 
memorandum decision in the instant case.  
If the benefit sought on appeal continues 
to be denied, the RO should 







issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



